*274
ORDER

PER CURIAM.
Defendant appeals following her conviction by a jury of one count of second degree assault, § 565.060, RSMo 1994, and one count of armed criminal action, § 571.015, RSMo 1994. The court sentenced her in accordance with the jury’s assessment to concurrent prison terms of eighteen months for assault and three years for armed criminal action. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. Rule 30.25(b).